DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/283,195, filed on 02/22/2019, are currently pending and have been examined. 
		
Information Disclosure Statement
	The information Disclosure Statements filed on 06/12/2019 and 08/05/2020 have been considered. An initialed copy of form 1449 for both is enclosed herewith.
	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claim(s) 1-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leehey et al. (US 2014/0265559 A1, “Leehey”).

	
	Regarding claim 1, Leehey discloses a vehicular high power electrical system and teaches:

A vehicle power control system, comprising: (vehicle electrical system 1 is a power control system - See at least ¶ [0039] and Fig. 1)

a first circuit; (the vehicle battery is connected to bus A and the DC/DC converter, i.e., a first circuit - See at least ¶ [0072] and Fig. 6A)

a power converter in electrical communication with the first circuit; (power converter 4 is connected to Bus A and Bus B, i.e., in electrical communication, of vehicle power control system 1 - See at least Fig.6A)

and a system controller that: (vehicle electrical system 1 includes controller 5 - See at least ¶ [0039] and Fig.1)

controls the power converter to convert (power converter 4 includes a bidirectional DC/DC converter - See at least ¶ [0072] and Fig. 6A) a first supplied voltage to a first demanded voltage in response to an energy demand at the first circuit (the converter 4 may provide power from bus B, i.e., a first supplied voltage, to bus A, a first demanded voltage, to recharge a vehicle battery 2, i.e., in response to a demand at the first circuit - See at least ¶ [0070]-[0072] and Fig. 6A) and in response to a determination that the first supplied voltage is within a first voltage range; (prior to providing voltage to bus A, the operating regions for voltages on bus B may be determined. If the operating regions are within a specific range, i.e., between Vnom and Vhigh, then power is supplied to bus A - See at least ¶ [0105]-[0107] and Fig. 11)

and controls the power converter to supply the first demanded voltage to the first circuit. (a typical vehicle electrical system, bus A has a nominal voltage of 12v and bus B may have a nominal voltage of 48v - See at least ¶ [0036] the DC/DC converter may convert the voltage from the 48v to 12V - See at least Fig. 6A )

	Regarding claims 2 and 14, Leehey further teaches:  

wherein the first supply voltage is less than the first demanded voltage. (bus A may be a high voltage bus, e.g., 300-400v, to power a traction motor that propels the vehicle. While bus B may have a nominal voltage of 48v. 

	Regarding claims 3 and 15, Leehey further teaches: 

wherein the first supply voltage is more than the first demanded voltage. (bus B voltage, i.e., the first supplied voltage, may be 48v and bus A voltage, i.e., the first demanded voltage, may be 12v - See at least ¶ [0036])

	Regarding claims 4 and 16, Leehey further teaches:

wherein the first supplied voltage and the first demanded voltage are at a 4:1 ratio. (due to the 4:1 voltage ratio between bus B and bus A, the current on bus B is converted into 80A at bus A to charge the vehicle battery 2 - See at least ¶ [0072])

	Regarding claim 5, Leehey further teaches:

further comprising an alternator in electrical communication with the first circuit and operating at the first demanded voltage. (vehicle battery 2 may provide power to one or more vehicle systems connected to bus A, as in conventional automotive electrical systems - See at least ¶ [0036] voltage 

	Regarding claim 6, Leehey further teaches:

a starter battery in electrical communication with the first circuit and operating at the first demanded voltage. (vehicle battery 2, i.e., a starter battery, operates at the voltage on bus A - See at least ¶ [0036])

	Regarding claim 7, Leehey further teaches:

an alternate power unit in electrical communication with the first circuit and operating at the first demanded voltage. (super capacitor string, i.e., an alternate power unit, is on bus A in parallel with the vehicle batter 2 where the voltage compliance is defined by the vehicle alternator, battery, and loads, and is therefore low, but the voltage across the string is also low, i.e., operating at the first demanded voltage - See at least ¶ [0086] )

	Regarding claim 8, Leehey further teaches:

a second circuit, wherein the power converter is in electrical communication with the second circuit, and wherein the system controller: (vehicle suspension system may be connected to bus B, i.e., a second 

controls the power converter to convert a second supplied voltage (power converter 4 may provide power from the battery 2 to the suspension system - See at least ¶ [0062]) to second demanded voltage (the converter 4 converts the voltage from the bus A voltage, e.g., 12v, to the bus B voltage, e.g., 48v - See at least Fig. 6a) in response to an energy demand at the second circuit (energy may be requested from bus A, i.e., an energy demand, to supplement power available on bus B to the suspension system - See at least ¶ [0107]) and in response to a determination that the second supplied voltage is within a second voltage range; and (the request for supplemental voltage from bus A occurs when the bus B voltage is within the bias low energy range - See at least ¶ [0106]-[0107] and Fig. 11)

controls the power converter to supply the second demanded voltage to the second circuit. (power converter 4 is bidirectional and provides power from bus A to bus B and from bus B to bus A - See at least ¶ [0037])

	Regarding claims 9 and 18, Leehey further teaches:

wherein the second supply voltage is equal to the first demanded voltage (the second supplied voltage would be from bus A, e.g., 12v, and the first demanded voltage is for bus A, e.g., 12v - See at least Fig. 6a) and the second demanded voltage is equal to the first supply voltage. (the second demanded voltage is the voltage on bus B, e.g., 48v, and the first supplied voltage is the voltage on bus B, e.g., 48v - See at least Fig. 6a)

	Regarding claim 11 and 19, Leehey further teaches: 

further comprising an electric air conditioning compressor in electrical communication with the second circuit and operating at the second demanded voltage. (high power systems may be connected to bus B - See at least ¶ [0041] and Fig. 1. An air conditioner is used as an example of a system that would draw significant power, i.e., a high power system - See at least ¶ [0057]; air conditioners are generally accepted as having compressors.)

	Regarding claim 13, Leehey discloses a vehicular high power electric system and teaches:

A method for controlling power in a vehicle, comprising: (vehicle electrical system 1 controls the power in the vehicle system - See at least ¶ [0039] and Fig. 1)
 
determining an energy demand at a first circuit in electrical communication with a power converter; (the converter 4 may provide power from bus B, i.e., a first supplied voltage, to bus A, a first demanded voltage, to recharge a vehicle battery 2, i.e., in response to a demand at the first circuit - See at least ¶ [0072] and Fig. 6A)

determining that a first supplied voltage is within a first voltage range; (prior to providing voltage to bus A, the operating regions for voltages on bus B may be determined. If the operating regions are within a specific range, i.e., between Vnom and Vhigh, then power is supplied to Bus A - See at least ¶ [0105]-[0107] and Fig. 11)

in response to determining that the energy demand exists at the first circuit and in response to determining that the first supplied voltage is within the first voltage range, (when the voltage level of bus B signals that the system is in a state of net regeneration, a suspension control system coupled to bus B may measure the Voltage to determine the state of the bus B, and upon determining that the state is net regeneration, may activate functions such as supplying power to bus A to charge the battery - See at least ¶ [0037] and [0107]) converting the first supplied voltage to a first demanded voltage using the power converter, and (power converter 4 converts the voltage of bus B to the voltage on bus A - See at least ¶ [0036] and Fig. 6A)

supplying the first demanded voltage to the first circuit. (upon determining that the state is net regeneration, may activate functions such as supplying power to bus A to charge the battery - See at least ¶ [0037] and [0107])

	Regarding claim 17, Leehey further teaches:


further comprising: determining an energy demand at a second circuit (energy may be requested from bus A, i.e., an energy demand, to supplement power available on bus B to the suspension system - See at least ¶ [0107]) in electrical communication with the power converter; : (vehicle suspension system may be connected to bus B, i.e., a second circuit, the suspension system is in electrical communication with power converter 4 via bus B - See at least ¶ [0062] and Fig. 1) 

determining that a second supplied voltage is within a second voltage range; (the request for supplemental voltage from bus A occurs when the bus B voltage is within the bias low energy range - See at least ¶ [0106]-[0107] and Fig. 11)

in response to determining that the energy demand exists at the second circuit (energy may be requested from bus A, i.e., an energy demand, to supplement power available on bus B to the suspension system - See at least ¶ [0107]) and in response to determining that the second supplied voltage is within the second voltage range, (the request for supplemental voltage from bus A occurs when the bus B voltage is within the bias low energy range - See at least ¶ [0106]-[0107] and Fig. 11) converting the second supplied voltage to a second demanded voltage using the power converter; and (the converter 4 converts the voltage from the bus A voltage, e.g., 12v, to the bus B voltage, e.g., 48v - See at least Fig. 6a)

supplying the second demanded voltage to the second circuit. (power converter 4 is bidirectional and provides power from bus A to bus B and from bus B to bus A - See at least ¶ [0037])

	Regarding claim 20, Leehey discloses a vehicular high power electrical system and teaches:

A vehicle power control system, comprising: (vehicle electrical system 1 is a power control system - See at least ¶ [0039] and Fig. 1)

a first circuit; (the vehicle battery is connected to bus A and the DC/DC converter, i.e., a first circuit - See at least ¶ [0072] and Fig. 6A)

a second circuit; (vehicle suspension system may be connected to bus B, i.e., a second circuit- See at least ¶ [0062] and Fig. 1)

a power converter in electrical communication with the first circuit and the second circuit; and (the power converter is a bidirectional power converter connected to bus A and bus B - See at least Fig.6a)

a system controller that: (vehicle electrical system 1 includes controller 5 - See at least ¶ [0039] and Fig. 1)

controls the power converter to convert (power converter 4 includes a bidirectional DC/DC converter - See at least ¶ [0072] and Fig. 6A) a first supplied voltage to a first demanded voltage in response to an energy demand at the first circuit (the converter 4 may provide power from bus B, i.e., a first supplied voltage, to bus A, a first demanded voltage, to recharge a vehicle battery 2, i.e., in response to a demand at the first circuit - See at least ¶ [0072] and Fig. 6A) and in response to a determination that the first supplied voltage is within a first voltage range; (prior to providing voltage to bus A, the operating regions for voltages on bus B may be determined. If the 

controls the power converter to supply the first demanded voltage to the first circuit; (a typical vehicle electrical system, bus A has a nominal voltage of 12v and bus B may have a nominal voltage of 48v - See at least ¶ [0036] the DC/DC converter may convert the voltage from the 48v to 12V - See at least Fig. 6A )

controls the power converter to convert a second supplied voltage (power converter 4 may provide power from the battery 2 to the suspension system - See at least ¶ [0062]) to a second demanded voltage (the converter 4 converts the voltage from the bus A voltage, e.g., 12v, to the bus B voltage, e.g., 48v - See at least Fig. 6a) in response to an energy demand at the second circuit (energy may be requested from bus A, i.e., an energy demand, to supplement power available on bus B to the suspension system - See at least ¶ [0107])  and in response to a determination that the second supplied voltage is within a second voltage range; and (the request for supplemental voltage from bus A occurs when the bus B voltage is within the bias low energy range - See at least ¶ [0106]-[0107] and Fig. 11)

controls the power converter to supply the second demanded voltage to the second circuit, (power converter 4 is bidirectional and provides power from bus A to bus B and from bus B to bus A - See at least ¶ [0037]) wherein the first supplied voltage and the first demanded voltage are at a ratio of 4:1, and(due to the 4:1 voltage ratio between bus B and bus A, the current on bus B is converted into 80A at bus A to charge the vehicle battery 2 - See at least ¶ [0072])

wherein the second supplied voltage is equal to the first demanded voltage (the second supplied voltage would be from bus A, e.g., 12v, and the first demanded voltage is for bus A, e.g., 12v - See at least Fig. 6a) and the second demanded voltage is equal to the first supply voltage. (the second demanded voltage is the voltage on bus B, e.g., 48v, and the first supplied voltage is the voltage on bus B, e.g., 48v - See at least Fig. 6a)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
10 is rejected under 35 U.S.C. 103 as being unpatentable over Leehey, as applied to claim 8, in view of Seong et al. (Control Strategies for Vehicle Suspension System Featuring Magnetorheological (MR) Damper, “Seong”).

	Regarding claim 10, Leehey further teaches: 

further comprising a [semi-active suspension] in electrical communication with the second circuit and operating at the second demanded voltage. (suspension system 8 may be connected to bus B. The suspension system may be an active, semi-active, or passive suspension system and may draw power from vehicle battery 2 via the power converter - See at least ¶ [0062], [0106], claim 37, and fig. 1)

	Leehey does not explicitly teach that the semi-active suspension is a type using a magnetorheological damper. However, Seong discloses control strategies for vehicle suspension system featuring magnetorheological (MR) damper and teaches:

magnetorheological damper (One of very attractive and effective semi-active vehicle suspension systems is to utilize magnetorheological (MR) fluid- See at least ¶ 2)

	In summary, Leehey teaches the vehicle suspension system connected to bus B may be a semi-active suspension system. Leehey does not explicitly teach that this semi-active suspension system utilizes a magnetorheological damper. However, Seong discloses control strategies for vehicle suspension system featuring magnetorheological damper and teaches that this type of damper is effective, known since the late 1940s, and has been commercially viable since at least 1996. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicular high power electrical system of Leehey to provide for the MR semi-active suspension system, as taught in Seong, to provide superior control capability of the damping force. (At Seong ¶ 2)	

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leehey, as applied to claim 8, in view of Martin (Macs Service Report: Chevrolet Volt Battery Thermal Management, “Martin”) .

	Regarding claim 12, Leehey further teaches: 

further comprising an [other high power systems] in electrical communication with the second circuit and operating at the second demanded voltage. (high power systems may be connected to bus B - See at least ¶ [0041] and Fig. 1)
	Leehey does not explicitly teach that the high power system includes an electric heater manifold. However, Martin discloses a battery thermal management system and teaches: 

electric heater manifold (A high-voltage heating element is located in the battery pack coolant manifold, i.e., a heater manifold, to warm the battery in cold ambient temperatures - See at least pg. 4-5)

	In summary, Leehey teaches that other necessary high powered vehicle systems are connected to bus B. Leehey does not explicitly teach that these systems include an electric heater manifold. However, Martin discloses a battery thermal management system and teaches using a high powered heating element located in a battery pack coolant manifold to keep the battery within a temperature range. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicular high power electrical system of Leehey to provide for the thermal battery management system, as taught in Martin, to prevent battery power output diminishment and increase the battery life span. (At Martin pg. 5, ¶ 2)


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662     


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662